Citation Nr: 1639862	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial higher rating for service-connected post-traumatic stress disorder (PTSD) with persistent depressive disorder and persistent major depressive episode, evaluated as 50 percent disabling prior to July 22, 2015 and 70 percent disabling thereafter.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for PTSD and awarding an initial evaluation of 50 percent.

In February 2014, the Veteran testified before the undersigned at a Board videoconference hearing.  A hearing transcript has been associated with the record.

In November 2014, the Board remanded the claim for further development.  At that time, the Board found that the issue of entitlement to a TDIU was also before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

By rating decision in March 2016, the agency of original jurisdiction (AOJ) increased the PTSD rating to 70 percent, effective July 22, 2015.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In the March 2016 rating decision, the AOJ also awarded a maximum total 100 percent rating for the Veteran's service connected ischemic heart disease, effective July 21, 2015.  In that same decision, the AOJ also awarded special monthly compensation payable for housebound status as the Veteran had a single service-connected disorder rated as totally disabling and another service-connected disability, independently ratable at 60 percent disabling and involved different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

The AOJ determined that the Veteran's TDIU claim was essentially rendered moot as of July 21, 2015 as he was in receipt of a maximum total 100 percent rating.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229 -04 (March 10, 2010).  As such, in light of Bradley, the Veteran's TDIU claim as of July 21, 2015 has not been rendered moot and is still in appellate status.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  Prior to July 25, 2011, the Veteran's service-connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as a depressed mood, anxiety, panic attacks, irritability, sleep impairment, flattened affect and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From July 25, 2011, the Veteran's service-connected PTSD has caused occupational and social impairment with deficiencies in most areas due to such symptoms as sleep disturbance, nightmares, visual hallucinations, paranoia, impaired memory and concentration, and neglect of hygiene, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  Since February 10, 2012, the last date of employment, the Veteran's service-connected PTSD has rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 25, 2011, the criteria for an initial 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Effective July 25, 2011, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  Effective February 10, 2012, the criteria for a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  Initial Higher Rating for PTSD

The Veteran is seeking an initial higher rating for his PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, as in the instant case, the Board will still consider this information as relevant to this appeal.

Pertinent VA treatment records have been reviewed.  To summarize, a May 2010 mental health record noted that the Veteran's PTSD symptoms seemed fairly well controlled.  On examination, his speech was goal directed and soft spoken.  The mood was non-depressed and there was no overt anxiety.  Judgment, sound and impulse controls were intact.  There were no suicidal ideation indicators.  

The Veteran was afforded a VA fee-based examination in September 2010.  The Veteran described the current symptoms of restless sleep, fatigue, intrusive memories, dreams of his experiences, social isolation, discomfort in crowds, panic attacks, feelings of estrangement from others, daily intrusive memories, hypervigilance and recent increasing feelings of anger.  The severity of the symptoms was moderate and the symptoms were constant, continuous or ongoing.  The Veteran indicated that the symptoms affected his total daily functioning, which resulted in social withdrawal.  He switched his job so he could primarily work by himself.  He felt distant and cut off from people.  He denied a history of violent behavior and suicide attempts.  The Veteran was currently working as a telephone service technician and he had not lost any time from work.  His relationship with his supervisor and co-workers was good.  

On mental status examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  The Veteran's behavior was appropriate.  He maintained good eye contact.  Affect and mood showed a flattened affect, anxiety and depressed mood.  The Veteran presented with flattened affect, with a restriction in the range and intensity of emotional expression.  He complained of anxiety, including hypervigilance, panic attacks, discomfort in crowds and avoidance of activities that are associated with anxiety.  He described himself as depressed and withdrawn.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus.  He reported occasional problems with concentration that he attributed to tiredness.  He might be working on a puzzle and his mind will drift off and he will make errors.  He does not report problems following a sermon in church.  He did not display evidence of impaired concentration within the interview.  Panic attacks were present and occur less than once per week.  The attacks lasted 5 to 10 minutes and during an attack, he will sweat, have accelerated heartbeat, have difficulty breathing and would be trembling and shaking.  There were signs of suspiciousness, but no report of a history of delusions or hallucinations.  At the time of examination, there were no delusions or hallucinations observed.  Obsessive-compulsive behavior was absent.  

Thought processes were appropriate.  He was able to understand directions.  He did  not have slowness of thought, nor did he appear confused.  Judgment was not impaired and abstract thinking was normal.  Memory was impaired to a mild degree in that he forgot names, directions and recent events.  Currently, the Veteran reported occasional problems remembering names, which he attributed to aging.  There was no evidence of memory deficit observed in the interview.  There were passive thoughts of death.  When asked about suicidal ideation, he replied "I don' t think so."  He stated that he did not have specific thoughts of suicide, but at times wished it were all over.  Homicidal ideation was absent.  The examiner diagnosed PTSD and gave a GAF score of 55.  He found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  

Follow up VA clinical records continue to show treatment for PTSD.  A June 2011 record showed that the Veteran symptoms were stable.  The Veteran was alert, calm and cooperative.  He was well-groomed.  Speech was goal directed and mood was not depressed.  There were no suicidal ideation indicators.  Thought processing remained clear.  

The record also includes a July 25, 2011 private evaluation by a psychiatrist.  While the Veteran essentially reported the same symptoms, he also reported having increased episodes of seeing shadows over the past year with a fear response developing.  He indicated that he was having more difficulty with increased episodes of angry outbursts.  Thoughts and feelings of abandonment by comrades who died in Vietnam have manifested more frequently.  Other symptoms included increasing frequency of anhedonia, poor attention and concentration, and poor task completion with decreased motivation and decreased initiative.  He was still working, but was fearful that his symptoms will interfere with his performance.  He reported that his responsibilities were changing requiring more interaction with people.  He was having increasing difficulty adapting to changes.  However, the Veteran denied suicidal ideation at that time.  

On examination, he was casually dressed.  He exhibited poor eye contact, but was alert and oriented times four.  He presented with hypervigilance and increased scanning response.  Speech was monotone as he attempted to control anxiety.  Mood was anxious.  Attention and concentration were poor.  Memory was intact and thoughts were organized.  He voiced no active suicidal ideation although he thought of several different ways he could take his own life.  No active homicidal ideation was present.  Insight and judgment were poor.  He did not present with active psychosis in the form of delusions or hallucination.  However, he did describe paranoid thoughts and visual hallucinations involving shadows.  The diagnosis was PTSD, chronic, severe, major depression versus dysthymia.  A GAF of 55 as low as 30 was given.  

Follow up private records from November 2011 to July 2012 continue to show a diagnosis of severe PTSD.  In sum, the records noted that the Veteran's speech was broken and there was difficulty with word finding.  He also had poor abstract reasoning ability.  Paranoid ideation persisted.  However, there was still no active psychosis in the form of delusions or hallucinations; or suicidal or homicidal thoughts.  GAF scores ranged between 40 to 55.   

A July 2012 clinical assessment from a counseling therapist at the Vet Center observed that the Veteran retired from his job due to reoccurring PTSD symptoms.  The Veteran presented with chronic mental health problems that include family and social impairment with symptoms that include anxiety, sleep disturbance and chronic major depression.  Additionally, he had exhibited behaviors of avoidance, isolation, and irritability directed toward those around him.  His GAF score was 45.  

At the Board hearing, the Veteran reported that he had retired two years ago.  He testified that he could not deal with new procedures and felt like things were closing in and he had to get away.  He also reported that his relationship with his spouse was not good.  The Veteran further testified that he experienced frequent trouble sleeping, nightmares, anxiety, panic attacks two to three times per week, and avoidance of crowds.  He described social isolation and eating alone in his room during the Thanksgiving holiday.  

Additional clinical records dated from March 2014 to December 2014 continue to show treatment for the Veteran's PTSD with GAF scores ranging from 40 to 45.  

A January 2015 clinical assessment from the Vet Center indicated that the Veteran was totally disabled and impaired from symptoms of PTSD.  His GAF score was 40 due to the severity of his PTSD.  

The claims file also includes a July 22, 2015 VA fee-based PTSD Disability Benefit Questionnaire (DBQ) completed by a psychologist.  The electronic record was reviewed.  The examiner diagnosed PTSD, chronic and persistent depressive disorder, late onset, with persistent major depressive episode, moderate.  The examiner observed that symptoms of reexperiencing, avoidance of memories and reminders of trauma, persistent negative thoughts and mood, and hyperarousal were attributable to PTSD.  Chronic symptoms of depressed mood and neurovegetative symptoms were attributable to persistent depressive disorder and persistent major depressive episodes.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner found that it was not possible to differentiate what portion of occupational and social impairment was attributable to each diagnosis because the Veteran's disorders interact with and aggravate each other.  

The examiner observed the following symptoms: depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effective, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances in motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Veteran was very tired, but alert, fully oriented and cooperative.  Eye contact was good.  Speech was very soft and slow, almost monotone and showed marked latency a good deal of the time, but was still logical, linear and goal directed.  He showed marked psychomotor retardation.  There was no evidence of psychotic processes or organicity.  Mood was "I've seen worse days," and affect was flattened.  He denied any history of suicidal or homicidal ideation.  The Veteran reported symptoms of depressed mood, low self-esteem and energy, insomnia, poor concentration and difficulty making decisions, and feelings of hopelessness.  These depressive symptoms began while he was still in the Army, and he denied any significant remission of symptoms since then.  His symptoms have intensified significantly since his retirement in 2012, and he now also reported erratic appetite with 15-20 lb. weight changes, and lack of energy, motivation, interest, enjoyment, concentration, and libido.  He denied any history of suicidal ideation or self-harm. He denied any history of manic or hypomanic episodes.  The Veteran was capable of managing his financial affairs.  

The examiner observed a gradual increase in the overall severity of his symptoms, which often occurred when a person no longer has a job to keep the mind occupied with thoughts unrelated to personal problems, including mental health issues.  The Veteran's situation is worse than usual, because he has effectively traded in his job, which provided some degree of relief, to take care of his demented wife, which is both added stress and the loss of his primary source of emotional and social support.  The Veteran's PTSD and persistent depressive disorder symptoms will severely impair his ability to secure or maintain gainful employment.  His disorders impair his energy, motivation, attention and concentration, memory, and his ability to feel reward or satisfaction from his efforts.  These symptoms will make him unable to remember or follow instructions, use good judgment of show useful insight, or to adapt constructively to stress or changing circumstances at work with any reasonable reliability.  His avoidance of reminders, extreme discomfort with others, neglect of hygiene, and chronic irritability and temper make it very difficult for him to work with others, especially coworkers or the public.

In December 2015, the Veteran submitted an application for Increased Compensation Based on Unemployability indicating that he last worked full time on February 10, 2012 as a telephone service technician.  

In applying the rating criteria to the evidence of record, the Board finds the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation from July 25, 2011, the date of the private evaluation that documented increasing symptoms.  Based on the Veteran's symptoms discussed above, the evidence of record demonstrates that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas from that date.  In this regard, the evidence documents impaired memory and concentration.  The Veteran has experienced anger outbursts, irritability, and continuous depression as documented in clinical record.  The record shows decreased motivation and initiative.  Insight and judgment were found to be poor.  He also exhibited paranoid thoughts and visual hallucinations involving shadows.  Moreover, he has been essentially isolated and avoids people and crowds.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships that has existed since the date of the July 25, 2011 evaluation.  

The record also shows that he was required to work in more isolated circumstances and began having problems when his duties started to change requiring more interaction with people, which eventually lead to his retirement in February 2012.  Moreover, the clinical records during this period describe the Veteran's PTSD as severe.  In sum, his symptoms of depression, anxiety, and his inability to establish and maintain effective relationships cause occupational and social impairment with deficiencies in work, mood, and family relations.  

Significantly, although his GAF scores were higher at times, during this period, the Veteran had predominantly been assigned GAF scores that were 50 or lower, which is indicative of serious symptoms such as suicidal ideation or obsessional rituals.  .  In summary, resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted from July 25, 2011.  See Fenderson.   

Nevertheless, prior to July 25, 2011, based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD during this period is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, panic attacks, anxiety, flattened affect, irritability and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms caused occupational and social impairment to no more than a moderate degree.  In this regard, the September 2010 VA examination characterized the Veteran's symptoms as moderate.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  In this regard, the symptoms described during this period at the September 2010 VA examination and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  Moreover, follow up clinical record dated to June 2011 show that the Veteran's symptoms were stable and noted that he was alert, calm and cooperative.  He was well groomed and speech was goal-directed.  He was not depressed and thought processing remained clear.  Importantly, the VA examiner determined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation, which is actually the overall criteria for a lesser 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Furthermore, although the Veteran had depressed mood, memory loss, panic attacks and flattened affect, such is contemplated in the current 50 percent rating.  Additionally, at no point prior to July 25, 2011, had the Veteran exhibited symptoms such as near continuous panic, suicidal ideation or neglect of personal hygiene.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure, or irrelevant.  Rather, his speech was at a normal rate, rhythm, and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Importantly, the Veteran was still working during this period and reported a good relationship with his supervisor and co-workers at the VA examination.  Importantly, the Veteran's GAF score at the VA examination was 55, which indicative of moderate symptoms as reflected in the 50 percent rating.    

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating prior to July 25, 2011.  The first evidence of more severe symptoms is the July 25, 2011 private evaluation.  The criteria for a 50 percent rating most accurately describes the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships during this period.  The Board finds that his PTSD impairment was adequately contemplated by the 50 percent rating assigned prior to July 25, 2011.   

Moreover, the preponderance of the evidence is against a higher evaluation of 100 percent from July 25, 2011.  Although there was some indication of neglect of personal hygiene at the most recent examination, the Veteran has been consistently alert and fully oriented; his thought processes and communications were not grossly impaired; and his speech, while slow at times, was still clear and logical.  The medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, there is no medical evidence of a persistent danger to hurting self or others.  The Veteran has consistently denied suicidal or homicidal ideation.  Further, although there were some reports of memory problems, there has been no medical finding that the Veteran's memory loss was to such an extent that he consistently did not remember names of close relatives, his own occupation or his own name.  He has also been able to maintain a relationship with his current wife.  Although the January 2015 assessment indicated that the Veteran was totally disabled and impaired due to his PTSD, the examiner did not make a finding that he exhibited total occupational and social impairment.  Moreover, the Veteran's symptoms described above do not support this finding.  Importantly, the July 2015 examiner clearly found that the Veteran exhibited occupational and social impairment with deficiencies in most areas, which is the criteria for the Veteran's current 70 percent rating.  

Moreover, again, the Veteran's GAF scores are indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the lowest GAF score assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  Further, more recent GAF scores have been higher.  The record does not support a finding that the Veteran's PTSD has caused total occupational and social impairment.

In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  There is simply no showing of total occupational and social impairment so as to warrant the next-higher 100 percent evaluation.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's statements concerning the severity of his symptoms when assigning the current 70 percent disability rating, effective July 25, 2011.  

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable both before and after July 25, 2011; therefore, assigning further staged ratings for such disability is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In conclusion, an initial 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD, effective July 25, 2011.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent prior to July 25, 2011, or in excess of 70 percent thereafter.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran has asserted that his service-connected PTSD renders him unemployable.  In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Board has herein awarded a 70 percent disability rating for the Veteran's PTSD, effective July 25, 2011.  As such, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) as of that date.  Moreover, the evidence of record shows that the Veteran last worked on February 10, 2012.  

However, the Board must still determine whether the Veteran's service-connected PTSD results in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  

The Veteran has reported that he had to retire in February 2012 due to increasing PTSD symptoms interfering with his ability to work.  In this regard, although still working at the time, the July 2011 private evaluation documented increasing symptoms of poor attention and concentration as well as poor task completion.  The Veteran even reported that he was fearful that his increasing symptoms would interfere with his work performance.  He was having increasing difficulty adapting to change.  Subsequently, a July 2012 Vet Center record observed that the Veteran had retired due to reoccurring PTSD symptoms, including isolation, avoidance, and irritability directed at others.    

Importantly, the January 2015 Vet Center record clearly stated that the Veteran was totally disabled due to the severity of his PTSD.  Moreover, the most recent VA examiner found that the Veteran's PTSD and persistent depressive disorder symptoms would severely impair his ability to secure or maintain gainful employment.  His disorders impair his energy, motivation, attention and concentration, memory, and his ability to feel reward or satisfaction from his efforts.  These symptoms would  make him unable to remember or follow instructions, use good judgment of show useful insight, or to adapt constructively to stress or changing circumstances at work with any reasonable reliability.  His avoidance of reminders, extreme discomfort with others, neglect of hygiene, and chronic irritability and temper make it very difficult for him to work with others, especially coworkers or the public.

Thus, when considering the totality of the functional impairment caused by his service-connected PTSD as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment due to his PTSD. 
	
In conclusion, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran is unemployable due to his service-connected PTSD and, in turn, entitlement to TDIU is warranted.  Again, the record shows that the Veteran reported that he last worked on February 10, 2012.  As such, the appropriate effective date for his TDIU is the day after he was last employed, i.e., February 10, 2012.  38 U.S.C.A.  § 5107(b).  


ORDER

Prior to June 25, 2011, an initial rating in excess of 50 percent for PTSD is denied.

From June 25, 2011, a rating in excess of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

Effective February 10, 2012, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


